        Case 3:18-cv-01374-TWR-AGS Document 598-2 Filed 08/19/21 PageID.33141 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Kent M. Roger (SBN 95987)
                     2   kent.roger@morganlewis.com
                     3   Minna L. Naranjo (SBN 259005)
                         minna.naranjo@morganlewis.com
                     4   One Market, Spear Street Tower
                         San Francisco, California 94105
                     5   Telephone: (415) 442-1000
                     6   Facsimile: (415) 442-1001

                     7   Attorneys for Defendant Equilon Enterprises
                         LLC (d/b/a Shell Oil Products US)
                     8
                     9
                    10                       UNITED STATES DISTRICT COURT

                    11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                    12   PERSIAN GULF INC.,                      Case No. 15-cv-01749-TWR-AGS

                    13                     Plaintiff,            CLASS ACTION
                    14               v.                          DECLARATION OF MINNA L.
                         BP WEST COAST PRODUCTS LLC              NARANJO IN SUPPORT OF
                    15   et al.,                                 EQUILON ENTERPRISES LLC’S
                    16                                           (D/B/A SHELL OIL PRODUCTS US)
                                           Defendants.           OPPOSITION TO PLAINTIFFS’
                    17                                           MOTION FOR FURTHER
                                                                 SANCTIONS
                    18
                    19
                                                                 Lead Case No. 18-cv-01374-TWR-AGS
                    20   RICHARD BARTLETT et al.                 (consolidated with
                    21                     Plaintiffs,           No. 18-cv-01377-TWR-AGS

                    22               v.                          CLASS ACTION
                    23   BP WEST COAST PRODUCTS LLC              Date:       September 2, 2021
                         et al.                                  Time:       4:00 pm
                    24                                           Location:   5C
                                           Defendants.           Judge:      Andrew G. Schopler
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                       3:15-cv-01749-TWR-AGS
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                      3:18-cv-01374-TWR-AGS
  SAN FRANCISCO                                  DECLARATION OF MINNA L. NARANJO
        Case 3:18-cv-01374-TWR-AGS Document 598-2 Filed 08/19/21 PageID.33142 Page 2 of 3



                    1   I, Minna L. Naranjo, hereby declare as follows:
                    2         1.     I am an attorney admitted to practice before the courts of the State of
                    3   California and this District Court. I am a partner with Morgan, Lewis & Bockius
                    4   LLP, counsel for Defendant Equilon Enterprises LLC (d/b/a Shell Oil Products
                    5   US) (“Shell”) in this action. I make this declaration in support of Shell’s
                    6   Opposition to Plaintiff Persian Gulf Inc.’s Motion for Further Sanctions. I have
                    7   personal knowledge of the facts set forth herein, and if sworn, I could and would
                    8   competently testify to them.
                    9         2.     As outside counsel for Shell in this litigation, I have been directly
                  10    involved in discovery in this case, including meet-and-confer discussions with
                  11    Plaintiffs’ counsel.
                  12          3.     At no time did I represent to Plaintiffs’ counsel that Shell had issued
                  13    only two mobile devices for Mike Kavalinas for the entire discovery relevant time
                  14    period or that only two mobile devices were subject to incidences of lost data. On
                  15    meet and confer calls with Plaintiffs’ counsel, my co-counsel Kent Roger and I
                  16    represented that Shell was aware of two devices for which there was lost data,
                  17    based on what Mr. Kavalinas reported from his recollection: one that Mr.
                  18    Kavalinas stated he had dropped in the water, and one that Mr. Kavalinas stated
                  19    he turned in to Shell when it stopped working.
                  20          4.     Neither in October 2020 nor at any time before Plaintiffs filed their
                  21    first motion for sanctions did I tell their counsel that Shell had located the phone
                  22    that Kavalinas had turned in or that Shell was testing that device for processing
                  23    and production or at all. Mr. Roger and I told Plaintiffs’ counsel that Shell was
                  24    attempting to track down the phone that Mr. Kavalinas had turned in in order to
                  25    determine whether it could be processed for production of its texts.
                  26
                  27
                  28
MORGAN, LEWIS &
                                                                                            3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                       2                         3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                                  DECLARATION OF MINNA NARANJO
  SAN FRANCISCO
        Case 3:18-cv-01374-TWR-AGS Document 598-2 Filed 08/19/21 PageID.33143 Page 3 of 3



                    1   I declare under penalty of perjury under the laws of the United States of America
                    2   that the forgoing is true and correct and that this declaration was executed on
                    3   August 19, 2021.
                    4
                    5                                                 Minna L. Naranjo
                    6
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
                                                                                          3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                      3                        3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                                  DECLARATION OF MINNA NARANJO
  SAN FRANCISCO
